This was an action brought by the plaintiffs as the endorsees and holders of a bill of exchange, payable to the defendant Williamson, and by him endorsed to Roane, and by Roane to the plaintiffs. The plaintiffs, under the statute (Rev. Stat., chap. 13, sec. 9), brought a joint action against Roane and Williamson upon their several endorsements. Upon the production of the bill at the trial, the endorsements of the defendants appeared not to be in full, but both of them to be in blank. Upon objection by the defendants, the court held that the plaintiffs could not recover in this action without filling up the endorsements, so as to (267) show on the bill a title to it in the plaintiffs; and the plaintiffs, insisting that they were entitled to recover without filling up the endorsements, declined to do so, and, in submission to the opinion of the court, suffered a nonsuit, and appealed to this Court. *Page 204 
It has long been settled that a blank endorsement by the payee of a bill or note is an authority to a bona fide holder (as these plaintiffs appear to be) to fill it up at any time as an endorsement to himself or any other person, or to the bearer. Such blank endorsement, it seems, may now be considered, in itself, as making the bill payable to bearer. Upon this latter ground, the plaintiffs might have declared as the holders of the bill, under Williamson's endorsement, against him or the acceptor or drawer of the bill, taking no notice of Roane's endorsement. But the plaintiffs have not so declared. On the contrary, their suit is against both Williamson and Roane as first and second endorsers, and imports necessarily that Williamsons' endorsement was to Roane, and not to the plaintiff, either specially or as being the bearers of the bill. Therefore, it behooves the plaintiffs to fill up Williamson's endorsement to Roane, so as to make a title in the latter and enable Roane by his endorsement to give to the plaintiff an action against Williamson; for in that way alone does or can any contract arise between Williamson, the first endorser, and the plaintiffs as the second endorsees. The endorsement might, as a matter of course, have been filled up at the bar, pending the trial, and we cannot imagine what possible reason could have induced the plaintiff's counsel to refuse or rather to decline doing so. Under the present declaration, the plaintiffs cannot recover upon the two endorsements in blank, and therefore the nonsuit was proper, and the plaintiffs must be left to a new action, in which they may put the endorsement into a proper state.
PER CURIAM.                                                   Affirmed.
(268)